Citation Nr: 0514363	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  02-12 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for non-Hodgkin's lymphoma.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1971.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that granted entitlement to service 
connection for non-Hodgkin's lymphoma and bilateral hearing 
loss and assigned initial noncompensable ratings for each.  
In November 2002, the RO assigned an initial 10 percent 
rating for non-Hodgkin's lymphoma.  

In October 2002, the veteran appeared at the Columbia RO and 
testified at a hearing before a Decision Review Officer 
(DRO).  In December 2003, the veteran appeared at the 
Columbia RO and testified at a hearing before the undersigned 
Veterans Law Judge.  Transcripts of these proceedings are of 
record.

In June 2004, the Board remanded this matter for additional 
development and due process concerns.  The case has been 
returned for further appellate review.

The Board noted in its June 2004 remand that the veteran 
testified in December 2003 of his inability to work due to 
the effects of his non-Hodgkin's lymphoma.  Such testimony 
adequately raised a claim of entitlement to a total 
disability rating based on individual unemployability (TDIU).  
See generally Roberson v. Principi, 251 F.3d 1378 (2001); 
VAOPGCPREC 12-01.  The Board referred at that time the claim 
for a TDIU to the RO.  To ensure adequate notice to the RO, 
the claim is again referred for appropriate action.


FINDINGS OF FACT

1.  The veteran's non-Hodgkin's lymphoma is currently in 
remission, and the only residual is chronic fatigue of a 
severity that more nearly approximates debilitating fatigue 
and cognitive impairment that waxes and wanes but results in 
periods of incapacitation of at least one but less than two 
weeks total duration per year or is controlled by continuous 
medication. 

2.  Audiological evaluations establish the veteran's 
bilateral hearing loss is consistent with no more than Level 
I hearing impairment for the right (better) ear and Level VI 
hearing impairment for the left (poorer) ear, with an 
exceptional pattern of hearing impairment in the left ear 
consistent with no more than Level V hearing impairment.

3.  The veteran's non-Hodgkin's lymphoma or bilateral hearing 
loss do not present such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for non-Hodgkin's lymphoma have not been met.  
38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. §§ 4.88b, 4.118, 
Diagnostic Codes 6354, 7715 (2004).

2.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002);  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2004).

3.  The evidence does not warrant referral for consideration 
of an extraschedular rating for the veteran's non-Hodgkin's 
lymphoma or bilateral hearing loss.  38 C.F.R. § 3.321(b)(1) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03.  

In this case, the claims were received in a notice of 
disagreement after the March 2002 grants of service 
connection.  Therefore, the RO's June 2001 development letter 
addressing entitlement to service connection satisfies VA's 
duty to notify, pursuant to VAOPGCPREC 8-03.  Pursuant to the 
Board's June 2004 remand, the RO then exceeded VA's duty to 
notify by sending a development letter to the veteran in June 
2004, in which he was told of what was required to 
substantiate his claims for higher ratings and of his and 
VA's respective duties, and was asked to submit evidence 
and/or information in his possession to the RO.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  
The claims file contains Social Security Administration (SSA) 
records, private medical records, VA treatment records, and 
VA examination reports dated in January 2002, July 2002, and 
October 2004.  There are no identified, outstanding records 
pertinent to the claims that VA must still attempt to obtain.

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claims on the merits.

II.  Analysis

The appeals being from the initial rating assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration, and it is necessary to determine 
whether the veteran has at any time since his original claims 
met the requirements for a higher disability rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.


Non-Hodgkin's Lymphoma

Under DC 7715, non-Hodgkin's lymphoma is to be rated as 100 
percent disabling with active disease or during a treatment 
phase.  The 100 percent rating shall continue beyond the 
cessation of any surgical, radiation, antineoplastic 
chemotherapy or other therapeutic procedures.  Six months 
following discontinuance of such treatment the appropriate 
disability rating shall be determined by mandatory VA 
examination.  If there has been no local recurrence or 
metastasis, ratings are to be based on residuals.  See 38 
C.F.R. § 4.117, DC 7715 (2004).

The medical evidence establishes the veteran's non-Hodgkin's 
lymphoma has been in remission since approximately October 
2000, and the veteran has not undergone a treatment phase for 
active disease since that time.  As he was only recently 
granted entitlement to service connection for non-Hodgkin's 
lymphoma with an effective date of April 27, 2001, the date 
of claim, a mandatory VA examination was not conducted, and 
an initial 100 percent rating under DC 7715 is inappropriate.

The assignment of a particular DC is "completely dependent 
on the facts of a particular case."  Butts v. Brown, 5 Vet. 
App. 532, 538 (1993); see also Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).  Consistent with VA and private physician 
records, the veteran reports that essentially the only 
residual of his non-Hodgkin's lymphoma is chronic fatigue, 
usually requiring frequent naps or periods of inactivity.  
(December 2003 hearing, Transcript, pp. 4, 7; October 2002 
hearing, Transcript, pp. 5, 9, 10).  Consequently, the RO 
granted an initial 10 percent rating under DC 6354, Chronic 
Fatigue Syndrome.  The medical evidence reflects no local 
recurrence or metastasis, and the Board agrees that DC 6354 
is the most appropriate DC for rating the veteran's non-
Hodgkin's lymphoma residuals. 

Under 38 C.F.R. § 4.88b, DC 6354, chronic fatigue syndrome is 
rated 10 percent disabling when there are debilitating 
fatigue and cognitive impairments (such as inability to 
concentrate, forgetfulness, or confusion) which waxes and 
wanes, but results in periods of incapacitation of at least 
one but less than two weeks total duration per year, or 
symptoms controlled by medication.  A 20 percent disability 
evaluation is warranted for debilitating fatigue and 
cognitive impairments (such as inability to concentrate, 
forgetfulness, or confusion) which are nearly constant and 
restrict routine daily activities by less than 25 percent of 
the pre-illness level, or which wax and wane, resulting in 
periods of incapacitation of at least two but less than four 
weeks total duration per year.  For the purpose of evaluating 
this disability, the condition will be considered 
incapacitating only while it requires bed rest and treatment 
by a physician.  38 C.F.R. § 4.88b, DC 6354, Note.

Pursuant to the Board's June 2004 remand instructions, the 
October 2004 VA examiner thoroughly addressed the extent of 
the veteran's fatigue.  He opined that the veteran's 
associated fatigue waxes and wanes in response to his 
physical activity but results in periods of incapacitation 
lasting a few hours maximum.  The examiner noted the episodes 
of fatigue are not nearly constant and restrict the veteran's 
activities by less than 20 percent of his pre-illness level.  
In rendering his opinion, the examiner explained the veteran 
had no objective evidence of organ system damage that would 
be expected to significantly impair his activities.  The 
examiner also observed that the veteran takes no medication 
for his chronic fatigue.

The severity of the veteran's fatigue as he describes it to 
treating physicians and VA adjudicators is consistent with 
the opinion of the October 2004 VA examiner.  The veteran has 
not been told by a physician to limit his activities.  
(December 2003 hearing, Transcript, p. 7).  He testified that 
if he "just sits around" he feels fines.  (October 2002 
hearing, Transcript, p. 9).  A November 2001 record from 
Charlotte Medical Clinic notes the veteran's energy level is 
"back to normal."  A January 2003 record from Carolinas 
Hematology-Oncology Associates notes the presence of Grade-1 
fatigue.  A July 2003 note from the same facility shows a 
stable energy level.  In January 2004, the veteran's energy 
level was considered excellent.  At the October 2004 VA 
examination, the veteran reported his activities to include 
yard work, painting, carpentry, and travel.  He does not 
contend and the evidence does not show any cognitive 
impairment from his fatigue.

The above evidence shows a level of debilitating fatigue that 
more nearly approximates the criteria for the presently 
assigned 10 percent rating, rather than the criteria for a 20 
percent rating.  Specifically, the evidence shows his daily 
activities are not limited to a percentage level necessary 
for the 20 percent rating, and his incapacitating episodes 
are essentially brief rest or nap periods after considerable 
physical exertion from household chores, and this fails to 
even remotely approximate incapacitation from two to four 
weeks as required for the next higher rating of 20 percent.  
Moreover, these episodes have not required medical attention.

The Board has considered the statements of record from the 
veteran, but neither the Board nor laypersons can render 
opinions requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Health professionals are experts and 
are presumed to know the requirements applicable to their 
practice and to have taken them into account in providing an 
opinion.  Cohen v. Brown, 10 Vet. App. 128 (1997).  In this 
case, the October 2004 VA examiner described a level of 
fatigue consistent with no more than the currently assigned 
10 percent rating, and the Board accords significant 
probative value to the opinion of the VA examiner, who 
reviewed the claims file prior to rendering an opinion 
consistent with substantial evidence of record.  
Additionally, the October 2004 VA examiner included adequate 
rationale in his report to justify his assessment.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.).  

The veteran receives SSA disability benefits.  He contends 
that because SSA determined he was disabled due to his non-
Hodgkin's lymphoma, VA should assign a 100 percent rating for 
this disability.  The Board notes, however, that VA is not 
bound by the findings of disability and/or unemployability 
made by other agencies, including SSA.  See Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).  SSA has its own law 
and regulations for adjudicating disability claims, separate 
from those applied by VA.

In sum, the competent evidence reflects the initially 
assigned 10 percent rating for non-Hodgkin's lymphoma is 
appropriate and a higher evaluation for any period thereafter 
is not warranted.


The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  The 
preponderance is against the veteran's claim, and it must be 
denied.   Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.

The regulations provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  

Private May 2000 audiological testing demonstrated average 
puretone thresholds of 25 decibels for the right ear and 49 
decibels for the left ear.  Private July 2000 audiological 
testing demonstrated average puretone thresholds of 41 
decibels for the right ear and 55 decibels for the left ear.  
An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids. See 38 C.F.R. § 4.85(a).  In 
this case, there is no indication that the private testing 
meets the regulatory requirements.  As such, it is of little 
probative value.  

January 2002 audiological testing on VA examination 
demonstrated average puretone thresholds of 35 decibels for 
the right ear and 60 decibels for the left ear.  Speech 
recognition scores were 94 percent for the right ear and 72 
percent for the left ear.  July 2002 VA audiological testing 
demonstrated average puretone thresholds of 41 decibels for 
the right ear and 58 decibels for the left ear.  Speech 
recognition scores were 96 percent for the right ear and 84 
percent for the left ear.  In October 2002, the veteran 
submitted an undated audiogram chart reportedly completed by 
the Dorn VA Medical Center.  The chart documents average 
puretone thresholds of 58 decibels for the right ear and 44 
decibels for the left ear.  Id.  Subsequently, October 2004 
VA audiological testing demonstrated average puretone 
thresholds of 51 decibels for the right ear and 64 decibels 
for the left ear.  Speech recognition scores were 94 percent 
for the right ear and 64 percent for the left ear.  

Based on the above evidence, the most severe audiological 
findings of record for each ear are documented in the October 
2004 VA examination report.  The most severe interpretation 
of these findings is that the veteran's hearing loss has been 
and remains at no more than Level I impairment in the right 
ear and Level VI impairment in the left ear.  In such a case, 
the numeric designations correlate under Table VII to a 
noncompensable disability rating.  

The VA audiometric findings do not document an exceptional 
pattern of hearing impairment that would support a 
compensable evaluation.  Regarding the left ear, the July 
2002 and October 2004 audiological findings indeed reflect an 
exceptional pattern of hearing impairment under 38 C.F.R. 
§ 4.86(a), but Table VI results in a higher numeral than 
Table VIa.  For instance, the October 2004 audiological 
findings include an average pure tone threshold of 64 
decibels for the left ear, which correlates to only Level V 
hearing impairment under Table VIa.  The remaining 
audiological findings do not document an exceptional pattern 
of hearing impairment for either ear.  There is no 
audiological finding of record showing a puretone threshold 
loss of 70 decibels at 2000 hertz, as required by 38 C.F.R. 
§ 4.86(b).

Accordingly, the competent evidence reflects the initially 
assigned noncompensable evaluation for bilateral hearing loss 
is appropriate and a higher evaluation for any period 
thereafter is not warranted.

There is no other pertinent medical evidence of record that 
would entitle the veteran to a higher rating for bilateral 
hearing loss for any period.  The veteran's assertions of 
decreased hearing, the diagnoses and treatment of hearing 
loss, etc., are insufficient to establish entitlement to a 
higher evaluation for bilateral hearing loss because, as 
previously noted, "disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann, supra.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  The preponderance is 
against the veteran's claim, and it must be denied.  Gilbert, 
supra.

Extraschedular

The RO considered extraschedular evaluations under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined 
referrals for extraschedular consideration were not warranted 
in this case.  The Board agrees.  There is no evidence 
showing the veteran has required any period of 
hospitalization due to his hearing loss.  With respect to 
non-Hodgkin's lymphoma currently in remission, 
hospitalization has not been required for conservative 
follow-up care or for his regularly scheduled testing for 
concerns of recurrence/metastasis.  While he essentially 
contends that his non-Hodgkin's lymphoma causes marked 
interference with employment, the mere assertion that a 
disability interferes with employment or renders a veteran 
unemployable does not automatically raise or implicate the 
assertion that the regular schedular standards are not 
adequate and therefore require consideration of section 
3.321(b)(1).  See VAOPGCPREC 6-96.  The Board must only 
address referral under § 3.321(b)(1) when exceptional or 
unusual circumstances are present.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In this case, the veteran does not have any symptoms from his 
service-connected disabilities at issue that are unusual or 
are different from those contemplated by the schedular 
criteria, which already compensate for average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  In the absence of 
evidence presenting such exceptional circumstances, the 
claims are not referred for consideration of extraschedular 
ratings; his disabilities are appropriately rated under the 
schedular criteria.




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for non-Hodgkin's lymphoma is denied.

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


